16-3207
     Williams v. New York Hospital Medical Center of Queens

                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
     ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE
     OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE
     FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@).
     A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
     REPRESENTED BY COUNSEL.

 1          At a stated Term of the United States Court of Appeals for the Second Circuit, held at the
 2   Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York on the 6th
 3   day of October, two thousand seventeen.
 4
 5
 6   Present:    JON O. NEWMAN,
 7               JOHN M. WALKER, JR.,
 8               ROSEMARY S. POOLER,
 9                     Circuit Judges.
10   _____________________________________
11
12   JAMEL WILLIAMS,
13
14                         Plaintiff-Appellant,
15
16                 v.                                                          16-3207-cv
17
18   NEW YORK HOSPITAL MEDICAL CENTER OF
19   QUEENS,*
20
21                     Defendant-Appellee.
22   _____________________________________
23
24
25   Appearing for Appellant:     JAMEL WILLIAMS, pro se, Far Rockaway, NY.
26


     * In their brief, Defendants assert that they have changed their name to “New York
     Presbyterian/Queens”. Because they did not move to change the heading in this case, we leave it
     unaltered.

                                                    1
 1   Appearing for Appellee:        TONY GARBIS DULGERIAN, Tara E. Daub, Alexander E. Gallin
 2                                  (on the brief), Nixon Peabody LLP, Jericho, NY.
 3

 4          Appeal from a judgment of the United States District Court for the Eastern District of New
 5   York (Kuntz, J.)
 6        ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
 7   AND DECREED that the judgment of said District Court be and hereby is AFFIRMED.
 8
 9           Jamel Williams, proceeding pro se, appeals from the August 31, 2016 judgment of the
10   United States District Court for the Eastern District of New York (Kuntz, J.) dismissing his
11   employment discrimination suit against New York Hospital Medical Center of Queens.* Williams
12   alleges that the Hospital stopped considering his employment application after a prospective or
13   recently hired employee of the Hospital racially profiled Williams and wrongly accused him of
14   stealing her cell phone while he was waiting for his second job interview. This accusation,
15   ultimately dropped, led to an escalating series of interrogations in which Williams became
16   increasingly agitated. He ultimately was removed from the Hospital by police officers and not
17   allowed to continue with the interview process. We assume the parties= familiarity with the
18   underlying facts, the procedural history of the case, and the issues on appeal.
19
20           Assuming, as we are required to do at this stage of the proceedings, that everything
21   Williams plausibly alleges is true, it does seem that he was badly and unfairly treated.. Apparently
22   without any evidence, Williams was accused of theft and interrogated by police. He was thrown
23   out of the Hospital when he protested his treatment, even though he had been cleared of
24   wrongdoing. Unfortunately, it is well known to this court that racism on the part of accuser,
25   investigators, and bystanders may well have affected the course of events.
26
27           However unfairly Williams may have been treated, we agree with the District Court that he
28   has not stated a claim for employment discrimination under Title VII. Even if he provides reason
29   to infer that his accuser and the NYPD officers were “motivated by discriminatory intent,” as
30   required by Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 85 (2d Cir. 2015), he does not
31   provide reason to infer that the decision not to hire him derived from the same motives. The
32   motives for accusation and unfair treatment during the investigation cannot be equated with the
33   motives not to hire Williams, at least not on the factual allegations that Williams puts forward. Had
34   Williams instead been late to a job interview due to a racially discriminatory police stop, we could
35   simultaneously conclude that he had been mistreated due to his race and that he had no claim
36   against those who decided not to hire him. Similarly here. Especially damaging to Williams’s
37   claim is the fact, disclosed in the New York State Division of Human Rights determination he
38   attached to his amended complaint, that “both applicants who were ultimately hired for the open
39   Transporter positions [that Williams was in consideration for]…are also African American.”
40   SA-28.


     * Now apparently known as “New York Presbyterian/Queens”.

                                                      2
1           We have considered the remainder of Williams’s arguments and find them to be without
2   merit. Accordingly, we AFFIRM the judgment of the District Court.
3
4
5                                             FOR THE COURT:
6                                             Catherine O=Hagan Wolfe, Clerk




                                                 3